Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of features in each of the independent claims was not found in the prior art. The prior art includes decoding a division instruction including determining the width of data to be processed and specifying/determining the number of cycles to be used to perform the division operation which corresponds to the size of the operand and performing the division for the specified/determined number of cycles (e.g., see patent No. 6,061,781 col. 3, line 52-col. 4, line 9). The prior art also includes incrementally determining the number of cycles for executing operations on a plurality of data bits of a determined data width. However, the combination of features in claim 1 was not found in the  prior art including:  A data processing device executing a division instruction, the data processing device comprising: a plurality of registers; and a decoder that decodes instructions, including the division instruction, the division instruction including register information specifying one of the registers for dividend data and sign information for the dividend data, wherein the data processing device is configured to: determine whether the dividend data stored in the specified register is signed data or unsigned data based on the sign information, determine a position of a first effective bit of the dividend data, and perform the division instruction for a number of cycles, wherein the number of cycles is based on the position of the first effective bit.
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183